DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 1/18/2022, with respect to claims 1, 4-11, 15, 17, 21-24 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 3-15, 17-20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-11, 15, 17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to suggest the measurement type is related to a coordinated transmission mode including coordinated multipoint multi-stream transmission, in which two or more than two transmission points send different code blocks respectively corresponding to different data streams to the user equipment and CSI of one of the different data streams is determined based on interferences from other data streams of the different data streams; the non-zero power CSI-RS resources indicate the coordination indication information in conjunction with other limitations in independent claims 1, 15, 21, and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo et al. (US Pat. No. 9,774,426) discloses CSI measurement and reporting for multiple carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466